Citation Nr: 0716699	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-07 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The veteran served on active duty from January 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran claims that he was exposed to herbicides during a 
period of temporary duty in the Republic of Vietnam, which 
exposure led to type II diabetes mellitus.  In this regard, 
it should be noted that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service or is presumed to have 
been so exposed, certain diseases, including type II diabetes 
mellitus, are presumed to be incurred in or aggravated by 
service if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of the disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.309(e).

The veteran contends that his currently diagnosed type II 
diabetes mellitus is related to his presumptive exposure to 
herbicide agents while on active duty in Vietnam.  He also 
asserts that he has PTSD related to traumatic events he 
experienced while in Vietnam.  Specifically, the veteran 
alleges that while stationed in Japan with the 51st 
transportation squadron in 1968, he was sent to Cam Rahn Bay 
in Vietnam, on temporary duty.  He has variously described 
the duration of his temporary assignment as being for as few 
as 90 days up to about 5 months, ending in about May or June 
1968.  In his February 2004 notice of disagreement, he 
indicated that he was in Vietnam from January to June 1968, 
and that he arrived in Vietnam 2 days prior to the start of 
the TET offensive.  The veteran alleges that an April 1968 
vehicle inspection report and his Geneva Convention card 
provide some indication that he was sent to Vietnam to 
transport explosives.  

The veteran's separation certificate does not reflect that he 
was awarded the Vietnam Service Medal, and there is no 
indication in his service medical records that he was in 
Vietnam.  In fact, there is an outpatient treatment note in 
the veteran's service medical records showing that he was 
treated on May 10, 1968 at the 51st Air Force Dispensary at 
the Naha Air Base in Okinawa, Japan, which is evidence of his 
presence in Japan, not Vietnam, on that date.  The National 
Personnel Records Center (NPRC) has also reported that there 
is no evidence of any Vietnam service in the available 
records; however, the NPRC has also reported that the 
veteran's personnel file, which would possibly show his 
various assignments, is not available.  

The unavailability of the veteran's personnel record may not 
be dismissed as inconsequential.  Although, as noted in the 
paragraph above, there is no suggestion in the official 
records that the veteran ever served in Vietnam, he is 
competent to say that he did.  It seems fairly clear that he 
was not in Vietnam on May 10, 1968, even though certain of 
his statements include contentions that he was there until 
June 1968.  Nevertheless, the available record does not 
contradict the veteran's assertion that he was in fact in 
Vietnam beginning in January 1968 for about 90 days or so.  

Initially, the veteran did not provide the designation of the 
unit to which he was assigned while in Vietnam, but when he 
submitted his substantive appeal, he indicated that he was 
assigned to the 12th Transportation Squadron at Cam Rahn Bay.  
This appears consistent with the location of the 12th 
Tactical Fighter Wing and Combat Support Group during 1968.  
Consequently, because the veteran has now provided additional 
information regarding the unit to which he was assigned, and 
because the available record is not inconsistent with his 
explanation of his whereabouts beginning in about January 
1968, which he is competent to explain, the Board finds that 
additional evidentiary development is necessary to assist the 
veteran in his attempt to prosecute his claim.  

As for the veteran's PTSD claim, the Board notes that 
treatment records have referred to his being on medications 
for PTSD and a list of VA clinic visits show that he 
regularly attended a "PTSD Group" during 2002 and the early 
part of 2003.  Such records imply that the veteran has been 
diagnosed with PTSD by a VA clinician.  The veteran has not 
been scheduled for a compensation and pension examination, 
and while he has provided almost no specific information 
regarding the details of any in-service traumatic experience, 
see 38 C.F.R. § 3.304(f) (2006), because of the putative 
diagnosis and because the development that is to be 
undertaken with respect to the diabetes claim may uncover 
specific information regarding the veteran's claimed service 
in Vietnam and associated traumatic experiences, the Board 
finds that further development of this service connection 
claim is also warranted.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to provide as much detail as 
possible about his temporary assignment 
to Vietnam.  He should be asked to 
identify the dates and places where he 
witnessed dead bodies, and he should be 
asked about any other traumatic 
experiences and their details.  He should 
also be asked to identify all locations 
where he has been treated for PTSD or 
diabetes, and to provide consent for 
release of records where necessary.

2.  Obtain all records identified by the 
veteran, including any from the St. Louis 
VA medical center mental health unit that 
might show a diagnosis of PTSD.  

3.  Contact the service department or 
other appropriate agency and ask for 
research of unit histories or other unit 
records for the 51st Transportation 
Squadron and the 12th Transportation 
Squadron that might show the veteran's 
whereabouts, including any records that 
might show temporary duty assignments to 
Vietnam, beginning about January 20, 
1968, and ending about May 10, 1968.  
Also, request any research necessary to 
verify any traumatic experience about 
which the veteran provides any details.

4.  Schedule the veteran for 
psychological testing and psychiatric 
evaluation.  Psychological testing should 
be conducted with a view toward 
determining whether the veteran in fact 
experiences PTSD.  A psychiatrist should 
be asked to review the record, including 
the results of psychological testing, 
examine the veteran, and provide an 
opinion as to whether the veteran has 
PTSD related to any in-service 
experience.  The specific stressor relied 
on to make any such diagnosis should be 
identified.

5.  Thereafter, re-adjudicate the claims 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).




